Citation Nr: 0938422	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence had been received to reopen 
an entitlement to Dependency and Indemnity Compensation (DIC) 
claim on the basis of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to July 
1967, including service in the Republic of Vietnam.  He died 
in April 1990 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  That decision found that no new and 
material evidence had been submitted to reopen the 
appellant's previously denied DIC claim for service 
connection for the cause of the Veteran's death had been 
received.

This appeal was remanded by the Board in January 2008 to 
afford the appellant a videoconference hearing.  This hearing 
was held before the undersigned in March 2008.  A hearing 
transcript has been associated with the claims file.

The Board's April 2008 decision remanded this matter for 
further development and adjudication.

Subsequent to the issuance of the August 2009 supplemental 
statement of the case (SSOC), the appellant submitted 
evidence pertinent to the claim on appeal.  The appellant's 
representative waived RO consideration of his evidence in its 
September 2009 informal hearing presentation.  See 38 C.F.R. 
§ 20.1304 (2009).


FINDINGS OF FACT

1.   An August 1999 Board decision denied the appellant's 
claim for DIC on the basis of service connection for the 
Veteran's cause of death as the weight of the evidence was 
against a link between the Veteran's fatal pancreatic cancer 
and Agent Orange exposure.

2.  Evidence submitted since the August 1999 Board decision 
is not new and material.


CONCLUSIONS OF LAW

1.  The August 1999 Board decision that denied the 
appellant's DIC claim to establish service connection for the 
Veteran's cause of death is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.  The evidence received since the August 1999 Board 
decision denying the appellant's claim to establish service 
connection for the Veteran's cause of death is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006); cf. Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009) (holding that "the notice described 
in 38 U.S.C. § 5103(a) need not be veteran specific").

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007); cf. Vazquez-Flores v. 
Shinseki.

The April 2008 letter informed the appellant of the basis for 
the prior denial and told her what evidence would be needed 
to reopen and substantiate the underlying claim.  This letter 
told her what evidence VA would obtain, what evidence she was 
expected to provide, and of what assistance the VA could 
provide her in obtaining this evidence.  This letter also 
notified the appellant that she should submit any relevant 
evidence in her possession.  

The appellant did not receive the tailored notice specified 
in Hupp.  Her contention is that the Veteran's pancreatic 
cancer was caused by exposure to Agent Orange in service.  
She has demonstrated through her testimony actual knowledge 
that service connection was not established for this 
condition during the Veteran's life.  She has demonstrated an 
understanding that she needed to submit competent evidence 
linking the prostrate cancer to Agent Orange exposure.  She 
has demonstrated this knowledge by attempting to submit 
competent evidence in support of the claim.  

The appellant has substantiated the Veteran's status as a 
veteran.  The remaining elements of proper Dingess notice 
were provided in the April 2008 letter.  The timing 
deficiency regarding this letter was cured by the subsequent 
readjudication of the claim in the August 2009 SSOC.  
Mayfield.

The April 2008 letter also informed the appellant that her 
claim to establish service connection for the Veteran's cause 
of death had been previously denied.  This letter informed 
her of the need for new and material evidence to reopen this 
claim, provided regulatory definitions of "new" and 
"material" and informed her of the bases for the prior 
denials.  This letter met the duty to notify the appellant in 
accordance with Kent.

The appellant did not receive specific VCAA notice as to the 
evidence needed to substantiate the underlying claim for 
service connection for the cause of death.  The prior Board 
decision discussed these requirements as did the adjudication 
actions during the current appeal.  The appellant has 
demonstrated actual knowledge of these requirements through 
the argument and testimony presented at the hearing.  Hence, 
there is no prejudice from the defective notice.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  As the appellant's claim 
was readjudicated in an August 2009 SSOC, this timing 
deficiency was cured.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  

This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the appellant in the 
development of her claim.  VA has obtained the Veteran's 
private treatment records and death certificate.  An opinion 
from the Veteran's private physician was also submitted.  The 
appellant has submitted several treatise articles and 
internet articles regarding pancreatic cancer.

The Board notes that the RO had, unfortunately, lost the 
appellant's original claims file.  VA is required to take 
additional steps when VA is unable to locate a claimant's 
records.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159; 
see also Washington v. Nicholson, 19 Vet. App. 362, 369-370 
(2005).  The appellant's claims file was rebuilt, and the 
exception of the Veteran's original service treatment 
records, the May 1998 VA opinion and the October 1998 VA 
opinion addendum, and three abstract periodicals, the 
evidence that was considered in the August 1999 Board 
decision was re-acquired.  This missing evidence was fully 
described in the August 1999 Board decision.

A new VA opinion has not been obtained.  The duty to request 
an examination or obtain a medical opinion only arises if new 
and material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  The appellant's claim, as discussed 
below, has not been reopened and a VA opinion is therefore 
not required.

As neither the appellant nor her representative have 
indicated that there is any outstanding pertinent information 
to be obtained, the Board may proceed with consideration of 
the Veteran's claims.



DIC

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service or for the aggravation of a preexisting 
injury suffered in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999). Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.   Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.   The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.   38 C.F.R. §§ 3.303(d), 3.307, 3.309.

In addition, the law provides that, if a veteran who served 
in the Republic of Vietnam was exposed to an herbicide agent 
during active military, naval, or air service, certain 
specified diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.   The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. 
Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Lay testimony is competent, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (a lay person may provide eyewitness account of 
medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).  For the purpose of 
determining whether or not new and material evidence has been 
presented to reopen a claim, the evidence for consideration 
is that which has been presented or secured since the last 
time the claim was finally disallowed on any basis, and not 
only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Factual Background

An August 1999 Board decision denied the appellant's DIC 
claim for service connection for the Veteran's cause of death 
determining that no convincing evidence had been submitted 
establishing that the Veteran's death was directly 
attributable to his exposure to Agent Orange.  This decision 
is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 
20.1104.

The evidence considered in the August 1999 Board decision, as 
detailed in the text of that decision, included the service 
treatment records, treatment records from Clara Maass Medical 
Center dated between February 1990 and April 1990, letters 
dated in June 1993 and December 1994 from Dr. J. O., a May 
1998 VA opinion and abstracts from three periodicals.  The 
appellant also provided testimony at a personal hearing 
conducted in July 1997.

As reported in the Board's August 1999 decision, the 
Veteran's enlistment examination described his abdomen and 
viscera as normal.  In March 1966, he was seen for complaints 
of being light-leaded, having poor appetite for the past few 
days and occasional nausea.  He denied vomiting or diarrhea.  
An impression of anorexia due to an unknown etiology was 
noted.  His discharge examination noted a normal spine and 
neurological system.  The service treatment records were 
negative for complaints, treatments or a diagnosis of 
pancreatic cancer.  Service in the Republic of Vietnam was 
confirmed by the Veteran's DD-214.

The Veteran's death certificate indicates that his cause of 
death was carcinoma of the pancreas.

Clara Maass treatment records indicate that the Veteran was 
admitted in February 1990 with complaints of abdominal pain 
and a history of carcinoma of the pancreas.  A history of 
smoking two packs of cigarettes per day and working as a 
construction worker was noted on admission.  The attending 
physician, Dr. J. O., indicated in a February 1990 final 
summary that the Veteran was originally thought to be 
suffering from gallbladder disease but that a large mass at 
the head of the pancreas was discovered following a biopsy.  
This physician stated that recent laboratory testing and X-
rays were consistent with this diagnosis.  A March 1990 
abdominal computed tomography (CT) scan revealed an abnormal 
pancreas and was suspicious for pancreatic carcinoma and 
metastatic disease.  Radiation therapy was started.  The 
final diagnoses included carcinoma of the pancreas, end-stage 
disease with extensive metastasis to the liver.

In April 1990, the Veteran was readmitted to the medical 
center due to intractable pain and basic failure to thrive.  
His condition was noted to be extremely poor and he was in a 
moribund state.  In light of this extremely grave prognosis, 
family members requested that all therapy be stopped.  The 
Veteran succumbed to his disease four days after he was 
admitted.  The final diagnosis included carcinoma of the 
pancreas.

Dr. J. O, in a June 1993 letter, reported that the Veteran 
had died in April 1990 due to pancreatic carcinoma.  He 
stated that the nature of pancreatic carcinoma in a person as 
young as the Veteran was "difficult to explain" and that 
his occupational history was insignificant.  However, he 
noted the Veteran's history of military exposure to Agent 
Orange and opined that this exposure "certainly could have 
caused cellular damage and eventually to the development of a 
carcinoma in a young individual."  He further stated that 
reports in the literature seemed to indicate a number of 
"cases" have been caused by Agent Orange exposure and that 
pancreatic carcinoma "certainly could be included in that 
list."

A second letter from Dr. J. O. dated in December 1994 was 
also submitted.  He stated that there was "very strong 
evidence" that Agent Orange was responsible for a number of 
cancers to include gastrointestinal cancers and that 
pancreatic carcinoma was one of the gastrointestinal cancers 
that he saw.  He opined that the Veteran's military exposure 
to herbicides was a "major contributing factor to his 
illness" but acknowledged that there were other associated 
factors and carcinogens that may have acted as promoters in 
the development of the cancer.  In addition, he stated that 
Agent Orange was "without question" a cause of cancer and 
that the Veteran's malignancy was among the list of cancers 
that were associated with herbicide exposure.

Abstracts from three periodicals were reported to have been 
submitted in March 1995.  The abstracts described how United 
States soldiers were exposed to Agent Orange while in Vietnam 
and the long-term physical damage such exposure had caused 
some of these soldiers.   While these abstracts reportedly 
indicated a link between Agent Orange and some cancers, there 
were no references to pancreatic cancer.  These abstracts 
reportedly did not contain findings pertaining to the 
Veteran.

During her July 1997 hearing, the appellant testified that 
the first symptoms of the Veteran's cancer appeared in 1989, 
and that he had suffered from chronic skin problems since 
service.  She argued that the effects of Agent Orange could 
take 20 or 30 years to manifest and maintained that the 
letters from Dr. J. O. were sufficient to establish an 
etiological relationship between the Veteran's herbicide 
exposure and his pancreatic cancer.

A May 1998 opinion from a VA physician specializing in the 
liver, gallbladder and pancreas was also reported.  This 
physician, after reviewing the record, opined that that the 
Veteran's fatal pancreatic cancer was not related to his 
exposure to Agent Orange in Vietnam.  This physician 
supplemented his opinion in October 1998 by stating that he 
had not seen any medical literature relating pancreatic 
cancer to Agent Orange exposure.

Evidence received since the August 1999 Board decision 
includes a May 1990 report to the Secretary of the Department 
of Veterans Affairs, a June 1994 class action settlement 
check, letters from Dr. J. O. dated in August 2002 and April 
2008, various past Board decisions and various internet 
articles.  A copy of H.R. 3491, 111th Cong. (2009) was also 
submitted.  The appellant provided testimony at a March 2008 
videoconference hearing.

The May 1990 report to the Secretary of the Department of 
Veterans Affairs addressed the association between adverse 
health effects and Agent Orange exposure.  The author of that 
report, a Special Assistant, recommended that VA regulations 
be expanded to permit presumptive service connection for a 
variety of conditions, including pancreatic cancer.

A copy of a June 1994 check stub in the amount of $1,700.00 
from the Agent Orange Veteran Program was submitted.  The 
appellant was listed as the payee on this check.

An August 2002 letter from Dr. J. O. indicated that the 
Veteran was on an insulin program for his pancreatic 
carcinoma to manage an abnormal glucose state.

During her March 2008 hearing, the appellant testified that 
the Veteran had been diagnosed with pancreatic cancer in 
January 1990.  Her husband's family did not have a history of 
pancreatic cancer and that he was the only sibling to acquire 
this condition.  She believed that his exposure to Agent 
Orange while serving in Vietnam caused his pancreatic cancer 
and untimely death.

In an April 2008 letter Dr. J. O. indicated that the Veteran 
was under his care for pancreatic cancer at the time of his 
death.  The physician reported that the Veteran was also an 
insulin dependent diabetic and his diabetic condition was 
worsened by the pancreatic cancer.

A copy of the H. R. 3491 was submitted.  This proposed 
legislation would amend the United States Code to allow 
presumptive service connection for certain conditions, 
including pancreatic cancer.   In September 2009, this 
proposed legislation was referred to the appropriate 
subcommittee.

Several past Board decisions addressing service connection 
claims for pancreatic cancer were submitted.

The appellant also submitted various internet articles.  One 
article, which appears to have been printed from the Vietnam 
Veterans of America website, suggests that pancreatic cancer 
was included on the list of illness from Agent Orange.  A 
second article suggests that the United States Institute of 
Medicine (IOM) had updated its classification of pancreatic 
cancer from a category labeled "limited or insufficient 
evidence of association" with Agent Orange to "inadequate 
or insufficient evidence to determine association."

In addition, multiple treatise articles and treatise extracts 
were submitted.  Many of these articles were irrelevant to 
the instant issue and addressed such topics as the 
relationship between pancreatic cancer and the drinking water 
in areas where the Veteran did not reside, the prevalence of 
pancreatic cancer in occupations for which the Veteran was 
not employed, or the impact of occupational pesticide 
exposure and pancreatic cancer.  One study entitled the 
"Risk of Pancreatic Cancer in Workers Exposed to Chlorinated 
Hydrocarbon Solvents and Relations Compounds: a Meta-
Analysis" determined that there was a weak association 
between particular chemicals and pancreatic cancers while it 
was unlikely that such an association existed between other 
chemicals and pancreatic cancer.  The chemicals described in 
this article were not the herbicides defined as Agent Orange 
in 38 C.F.R. § 3.307 (a)(6)(i).  None of the submitted 
articles addressed the relationship between Agent Orange and 
pancreatic cancer.

Analysis

The appellant's claim for service connection for the 
Veteran's cause of death had been previously denied.  The 
Board found that while the claim was well grounded, the 
evidence was against finding a link between the fatal 
pancreatic cancer and Agent Orange exposure.

The Veteran served in Vietnam and his exposure to Agent 
Orange was therefore conceded.  As such, competent evidence 
establishing a direct nexus between the Veteran's pancreatic 
cancer and his in-service Agent Orange exposure or evidence 
that VA regulations were amended to allow for presumptive 
service connection for pancreatic cancer is required to 
reopen the appellant's claim.

Unfortunately, this evidence has not been received.  The 
newly submitted letters from Dr. J. O. describe the Veteran's 
insulin treatment and do not further address the etiology of 
his pancreatic cancer.  The class action check stub would 
certainly establish that the Veteran served in Vietnam but 
this fact is not in dispute and was previously recognized.  

The text of H.R. 3491 would establish presumptive service 
connection for pancreatic cancer, however, this proposed 
legislation has not yet been passed by either the House of 
Representatives or the Senate and has not been signed into 
law and is therefore not binding on VA.  The proposed 
legislation does not contain any information as to the basis 
for creating this presumption and is not probative of the 
basis for the prior denial, i.e. whether pancreatic cancer is 
caused by herbicide exposure.

Similarly, the text of the May 1990 report to the Secretary 
recommends that pancreatic cancer be considered a disease 
subject to presumptive service connection; however, this 
recommendation was not implemented and is not binding on VA.  
Indeed, as discussed below, the Secretary has found that the 
evidence is against creating such a presumption.  In any 
event, the May 1990 report was constructively of record at 
the time of the Board's prior decision.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Numerous treatise articles and treatise extracts have been 
submitted by the appellant.  A through review of these newly 
submitted articles reveals that they do not address the 
relationship between pancreatic cancer and Agent Orange.  
These articles instead address many issues unrelated to the 
instant claim as described above.  The article from the 
Vietnam Veterans of America website does not reference any 
medical studies or VA regulations to support its claim that 
pancreatic cancer was included on the list of illness from 
Agent Orange.

The Board decisions addressing various service connection 
claims for pancreatic cancer are not pertinent to the instant 
claim.  Prior Board decisions have no precedential value.  
See 38 C.F.R. § 20.1303.  The facts of those decisions were 
not identical to those of the Veteran and are not probative.  
See generally Sacks v. West, 11 Vet. App. 314 (1998). 

The text of the July 2007 internet article described the 
IOM's reclassification of pancreatic cancer relationship to 
Agent Orange.  A review of the IOM's most recent update to 
its Health Effects of Vietnam Veterans of Exposure to 
Herbicides report indicates that pancreatic cancer has been 
classified as "inadequate or insufficient evidence to 
determine association."  The classification is appropriate 
where the "available epidemiologic studies are of 
insufficient quality, consistency or statistical power to 
permit a conclusion regarding the presence or absence of an 
association."  Essentially, the IOM has stated that there 
currently are no reliable epidemiologic studies sufficient to 
determine whether pancreatic cancer is caused by Agent Orange 
exposure.

In addition, the Board notes that the June 2007 notice 
publication of the Secretary's decision regarding the 
conditions for which presumptive service connection would be 
awarded for Agent Orange exposure.  The Secretary had 
reviewed the National Academy of Sciences (NAS) reports and 
noted that there was limited or suggestive evidence of no 
association between herbicide exposure and gastrointestinal 
tract tumors, including pancreatic cancer.  Several studies 
were detailed in this notice.  The Secretary found that the 
credible evidence against an association between herbicide 
exposure and gastrointestinal tract tumors outweighs the 
credible evidence for such an association and determined that 
a positive association does not exist.  See Health Outcomes 
Not Associated with Exposure to Certain Herbicide Agents, 72 
Fed. Reg. 32395-01 (June 12, 2007).

Dr. J.O. has submitted recent statements noting that the 
Veteran had insulin dependent diabetes mellitus.  There is no 
indication that the Veteran had type 2, diabetes mellitus, 
which is subject to presumptive service connection in 
Veteran's exposed to herbicides.  38 C.F.R. § 3.307(e).  Dr. 
J.O. initially reported that the diabetes was related to the 
pancreatic disease.  Assuming arguendo that the Veteran had 
type 2, diabetes mellitus, there is no evidence that this 
condition caused or contributed to the Veteran's death.  Dr. 
J.O. reported that the pancreatic cancer made the diabetes 
worse, not that diabetes impacted the pancreatic cancer.  
Hence, the new evidence of diabetes is not material.

As the additional evidence received since the August 1999 
denial is cumulative or duplicative, new and material 
evidence has not been received.  The claim is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. § 
5015(b).



ORDER

New and material evidence not having been received, the claim 
for DIC on the basis of service connection for the cause of 
the Veteran's death is not reopened and the appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


